Exhibit 10.34

OLYMPIC STEEL, INC.

OLYMPIC STEEL, INC. 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT (RSU) AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), is entered into as of
the 30th day of December, 2011 (the “Effective Date”), by and between Olympic
Steel, Inc., an Ohio corporation (the “Company”), and
                             (the “Grantee”).

WITNESSETH:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) administers the Olympic Steel, Inc. 2007 Omnibus
Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Compensation Committee desires to provide the Grantee with
Restricted Stock Units under the Plan upon the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, the Company and the Grantee agree as follows:

1. Definitions. Unless otherwise specified in this Agreement, capitalized terms
shall have the meanings attributed to them under the Plan.

2. Grant of Restricted Stock Units. As of the Effective Date, the Company grants
to the Grantee, upon the terms and conditions set forth in this Agreement
                                 Restricted Stock Units (“RSUs”). The RSUs give
the Grantee the right to receive one (1) Common Share for each RSU subject to
the satisfaction of the vesting requirements set forth in this Agreement. The
RSUs are granted in accordance with, and subject to, all the terms, conditions
and restrictions of the Plan, which is hereby incorporated by reference in its
entirety. The Grantee irrevocably agrees to, and accepts, the terms, conditions
and restrictions of the Plan and this Agreement on his own behalf and on behalf
of any heirs, successors and assigns.

3. Restrictions on RSUs. The Grantee cannot sell, transfer, assign, hypothecate
or otherwise dispose of the RSUs or pledge RSUs as collateral for a loan. In
addition, the RSUs will be subject to such other restrictions as the
Compensation Committee deems necessary or appropriate.

4. Vested Interest. If the Grantee continues to be an employee of the Company or
its Subsidiaries or Affiliates in the same position or a higher position from
the Effective Date until January 1, 2017 (the “Restriction Period”), his or her
Vested interest will be 100%. If the Grantee does not continue to be an employee
of the Company or its Subsidiaries or Affiliates in the same position or higher
until January 1, 2017, his or her Vested interest will be 0% and he or she will
immediately forfeit the RSUs. The issuance of Common Shares underlying the
Vested interest will be made in accordance with Section 7 of this Agreement.

5. Termination of Employment

a. Death, Disability and Retirement. Notwithstanding the vesting provisions in
Section 4 above, if prior to January 1, 2017, the Grantee dies, or the Grantee
has a termination of employment with the Company and its Subsidiaries and
Affiliates (that, together with the Company, would be treated as a single
employer for purposes of Section 414(b) or (c) of the Code (“Subsidiaries and
Affiliates”)) as a result of a Disability or Retirement, the Grantee’s (or his
or her beneficiary or beneficiaries) Vested interest in the Common Shares will
immediately become 100%.

The Compensation Committee shall determine in its sole and exclusive discretion
whether the Grantee’s employment with the Company and its Subsidiaries and
Affiliates has terminated because of his or her Disability. The issuance of
Common Shares, if any, for the pro-rated award shall be in accordance with
Section 7 of this Agreement.



--------------------------------------------------------------------------------

b. Reasons Other Than Death, Disability or Retirement. If the Compensation
Committee determines in its sole and exclusive discretion that the Grantee’s
employment with the Company, its Subsidiaries and Affiliates has terminated
prior to the end of the Restriction Period for reasons other than those
described in subsection a. above, the Grantee will forfeit his or her RSUs and
any right to receive Common Shares under this Agreement and the Grantee will
have no further interests under this Agreement.

6. Change in Control. Notwithstanding the vesting provisions in Section 4 above,
if a Change in Control which satisfies both a Change in Control as defined in
the Plan and a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) has occurred prior to January 1, 2017, then (a) the
Grantee’s Vested interest in the Common Shares will immediately become 100% and
(b) the appropriate amount of Common Shares, or if the Grantee so elects, cash
equal to the value of such Common Shares underlying the Vested interest on the
date of the Change in Control, shall be issued or paid to the Grantee not later
than 30 days after the date of the Change in Control. In the event there is a
Change in Control which does not satisfy a change in control event as defined in
Treas. Reg. § 1.409A-3(i)(5), then this Section 6 shall not have any force or
effect and the other Sections of this Agreement will control.

7. Issuance of Common Shares. Subject to Sections 5 and 6 of this Agreement, the
Company will deliver to the Grantee (or his or her Beneficiary or Beneficiaries)
the Common Shares subject to the RSUs to which the Grantee is entitled free and
clear of any restrictions (except any applicable securities law restrictions) as
follows:

 

  a. Retirement on or after Age 62. If the Grantee retires on or after he or she
attains age 62, then the Company shall deliver the Common Shares on the date
that is six (6) months following his or her date of retirement;

 

  b. Early Retirement. If the Grantee retires on or after his or her attainment
of age 55 (but prior to his or her attainment of age 62), then the Company shall
deliver the Common Shares on the date that is the later of his or her attainment
of age 62 or six (6) months following the date of his or her retirement;

 

  c. Other Termination of Employment. If the Grantee has a Termination of
Employment, whether voluntary or involuntary, prior to his or her attainment of
age 62, then the Company shall deliver the Common Shares on the date that is
later of his or her attainment of age 62 or six (6) months following the date of
his or her Termination of Employment; or

The Grantee shall be considered to be “retired” only if the Grantee’s retirement
is a “separation from service” within the meaning of Code Section 409A

8. Stockholder Rights After RSUs Vest But Before Payment. During the period
commencing on the date that the RSUs vest under Sections 4, 5 or 6 above but
before the date the Common Shares are issued pursuant under Section 7 above, the
Grantee will not be entitled to vote the Common Shares but will be entitled to
receive a credit for payment of any extraordinary dividends declared and paid by
the Company on Common Stock in general. The Compensation Committee shall have
the sole authority to determine whether a dividend is extraordinary and its
decision shall be final and conclusive with respect to the credit and payment of
extraordinary dividends under this Agreement. Payment of the credit for
extraordinary dividends will be made when the Common Shares are issued to the
Grantee under Section 7 above in the same medium of payment as such
extraordinary dividend was paid.

9. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Grantee may designate an
individual or individuals as his or her beneficiary or beneficiaries under the
Plan. In the event that the Grantee fails to properly designate a beneficiary,
his or her interests under the Plan will pass to the person or persons in the
first of the following classes in which there are any survivors: (i) spouse at
the time of death; (ii) issue, per stirpes; (iii) parents; and (iv) the executor
or administrator of estate. Except as the Company may determine in its sole and
exclusive discretion, a properly completed Designation of Beneficiary Form shall
be deemed to revoke all prior designations upon its receipt and approval by the
Company’s designated representative.

10. Non-Transferability and Legends. When issued, if the Common Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”), they
may not be sold, transferred or otherwise disposed of unless a registration
statement under the Act with respect to the Common Shares have become effective
or unless



--------------------------------------------------------------------------------

the Grantee establishes to the satisfaction of the Company that an exemption
from such registration is available. The Common Shares will bear a legend
stating the substance of such restrictions, as well as any other restrictions
the Compensation Committee deems necessary or appropriate.

11. Termination of Agreement. This Agreement will terminate on the earliest of:
(a) January 1, 2017; (b) the date of the Grantee’s termination of employment
with the Company and its Subsidiaries and Affiliates for reasons other than
death, Disability or Retirement as set forth in paragraph b of Section 5 above
prior to January 1, 2017; or (c) the date that Common Shares are issued to the
Grantee. Any terms or conditions of this Agreement that the Company determines
are reasonably necessary to effectuate its purposes will survive the termination
of this Agreement.

12. Miscellaneous Provisions.

 

  a. Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Common Stock. Subject to Section 3.4 of the Plan, the provisions of this
Agreement will be applicable to the RSUs, Common Shares, or other securities
which may be acquired by the Grantee as a result of any dividend or other
distribution (whether in the form of cash, Common Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Company Shares or other
securities of the Company or other similar corporate transaction or event that
affects the Common Shares. The Committee may appropriately adjust the number and
kind of shares under the RSUs or Common Shares set forth in this Agreement to
reflect such a change.

 

  b. Successors, Legal Representatives and Transferability. This Agreement will
bind and inure to the benefit of the Company and the Grantee, and their
respective successors, assigns and legal representatives. Subject to the Plan,
the RSUs granted under this Agreement are non-transferable and any attempts to
assign, pledge, hypothecate or otherwise alienate or encumber (whether by
operation of law or otherwise) shall be null and void.

 

  c. Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Grantee and the Company with respect to the grant of RSUs
under this Agreement, and may not be modified, amended, renewed or terminated,
nor may any term, condition or breach of any term or condition be waived, except
pursuant to the terms of the Plan or by a writing signed by the person or
persons sought to be bound by such modification, amendment, renewal, termination
or waiver. Any waiver of any term, condition or breach thereof will not be a
waiver of any other term or condition or of the same term or condition for the
future, or of any subsequent breach.

 

  d. Notice. Any notice relating to this grant must be in writing.

 

  e. Separability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.

 

  f. Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.

 

  g. Amendment, Waiver and Revocation of Terms. The Compensation Committee may
waive any term or condition in this Agreement that could have been excluded on
the Effective Date. No such waiver will be deemed to be a waiver of similar
terms under other agreements. The Compensation Committee may amend this
Agreement to include or exclude any provision which could have been included in,
or excluded from, this Agreement on the Effective Date, but only with the
Grantee’s written consent. Similarly, the Compensation Committee may revoke this
Agreement at any time except that, after execution of the Agreement and its
delivery to the Company, revocation may only be accomplished with the Grantee’s
written consent.



--------------------------------------------------------------------------------

  h. Plan Administration. The Plan is administered by the Compensation
Committee, which has sole and exclusive power and discretion to interpret,
administer, implement and construe the Plan and this Agreement. All elections,
notices and correspondence relating to the Plan should be directed to the
Chairman of the Compensation Committee at:

Olympic Steel, Inc.

5096 Richmond Road

Bedford Heights, Ohio 44146

 

  i. Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Ohio, without giving effect to its principles of
conflict of laws.

 

  j. Incapacity. If the Compensation Committee determines that the Grantee is
incompetent by reason of physical or mental disability or a person incapable of
handling his or her property, the Compensation Committee may deal directly with
or direct any payment or distribution to the guardian, legal representative or
person having the care and custody of the incompetent or incapable person. The
Compensation Committee may require proof of incompetence, incapacity or
guardianship, as it may deem appropriate before making any payment or
distribution. In the event of a payment or distribution, the Compensation
Committee will have no obligation thereafter to monitor or follow the
application of the Shares distributed or amounts so paid. Payments or
distributions made pursuant to this paragraph shall completely discharge the
Company with respect to such payments or distributions.

 

  k. Section 409A. It is the intention of the Company and the Grantee that the
Plan and this Agreement shall be deemed to be at all relevant times in
compliance with (or exempt from) Section 409A of the Code (“Section 409A”) and
all other applicable laws in order to have the Federal income tax effect sought
for the Plan and this Agreement, and the Plan and this Agreement shall be so
interpreted and are intended to be so administered. In no event, however, shall
this section or any other provisions of this Agreement be construed to require
the Company or its Subsidiaries and Affiliates to provide any gross-up for the
tax consequences of any provisions of, or payments under, this Agreement and the
Company shall have no responsibility for tax consequences to Grantee (or his or
her beneficiary) resulting from the terms or operation of this Agreement.

 

  l. Termination and Six Month Delay. All references to “termination of
position” or “terminates service”, or any forms and derivations thereof, shall
refer to events which constitute a “separation from service” of the Grantee from
the Company and its Subsidiaries and Affiliates as defined in Treasury
Regulation §1.409A-1(h) and shall have the meaning ascribed to such terms in
Section 16.9 of the Plan. If, on the date of Grantee’s termination of
employment, he or she is a “specified employee” for purposes of Section 409A,
Section 16.11 of the Plan is hereby incorporated by reference so that the
necessary six month delay is applied to payments made under this Agreement upon
the Grantee’s termination of employment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has hereunto set his or
her hand.

 

GRANTEE:

       OLYMPIC STEEL, INC.

 

                   By:                                                          
                             

Print Name:                                                               
                           

       Its:                            
                                                                          

Date:                                                                 
                                      

                   Date:                
                                                                    